Title: To James Madison from Robert R. Livingston, 26 February 1802
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 26 Feby. 1802
I have written to you by the way of havre & by that conveyance you will receive packets &c. but as I would wish to omit no opportunit[y] I send this to L’Orient from whence I am told that a vessel is about to sail for Norfolk. You will find by the notes I sent you at different times that the administration here preserve the most absolute silence as to every point on which I press them & I am told by the other foreign ministers that they act in the same manner by them notes remaining for months unanswered. On the subject of Luissania I have nothing new. The establishment is disapproved by every states man here as one that will occasion a great waste of men & money excite enmities with us & produce no possible advantage to the nation. But it is a scheme to which the first consul is extreamly attatched & it must of course be supported. You find by the enclosed note that I have pressed an explanation on that subject but I have recd no answer. I have it how[ev]er thro’ a friend from the first consul that it is by no means their intention to obstruct the navigation of the river or violate our treaty with Spain. Genl Bernadotte is understood to be designated for the command & to have asked for that purpose 10000 men. On the subject of the debts I am almost hop[e]less for I find that this government are still anticipating on the next years revenue & that at the enormous interest of 12 & 18 pr Ct. Supposing that the state of affairs in America wd render this moment the proper one to press our demand I sent in the enclosed note in addition to those before sent in on the subject of Claims & prizes. I yet have no answer. The verbal ones I receive amount to nothing. I submit it to you whether it will not be proper by some act of goverment to guard our mer⟨c⟩hants from granting new credits which will no doubt be eagerly ⟨s⟩ought by the agents of the fleets & Armies. Bil[l]s that have been drawn by Mr. Pichons direction remain unpaid even for the most urgent & necessary services & tho they promise that they will pay yet they allow no interest & this together with the disappointment & the expence of soliciting absorbs half the value when they are pd. How far it may be in the power of our government to do themselves justice by commercial impositions is a question of profound policy on which you will judge better than I can, but I have no doubt as to the propriety of puting a stop to credits as one means of geting some attention paid to us here & as at least securing some compensation for our supplies for as they can not do without them they must remit money the difficulty of doing this may make them sick of Luissania.
I have had no letters since my arrival from you nor any sort of instructions I wish you to be particular as to Mr Otto who stands very high here. He will be charged with instructions to make a commercial treaty with us. I heretofore enclosed a note relative to Mr. Sottin should he be sent notwithstanding my objections to him I presume the president will withold his exequatur. Lequino who goes to providence is a good kind of man but I fear that his writings on religious subjects will make him very unacceptable but I had no ground on which to object to him.
I have letters from Mr. Pinkney but they contain nothing of political moment. No conclusion is yet had at Amiens where the Spaniards are very reluctant in their concessions particularly of Trinidad it is generally believed that France will give Martinique instead of it & obtain so favorable stipulations with respect to Luissania from England in return—but every thing of that kind you will have from England here a man who has no money to lay out for secret service can know but little. I pray you to Obtain permission for me to pay a vissit to England sometime in the course of the summer. I shall not avail myself of it except when I can be spared from here without the smallest inconvenience. I am Dr. Sir with much essteem & the highest consideration &c.
 

   Draft (NHi: Livingston Papers); first enclosure (DNA: RG 59, DD, France, vol. 8); letterbook copy and copies of enclosures (NHi: Livingston Papers, vol. 1). RC not found but acknowledged in JM to Livingston, 1 May 1802 (DNA: RG 59, IM). Minor differences between the draft and the letterbook copy have not been noted. Italicized words are underlined in the draft; Livingston apparently intended them to be encoded. For enclosures, see nn. 1 and 2.


   Livingston enclosed a copy of his 20 Feb. 1802 note to Talleyrand in which he warned of the harmful effects the arrival in Louisiana of a large number of French troops would have on the western U.S., inquired whether East and West Florida had been ceded to France by Spain, and hinted that these two territories might be sold to the U.S. (4 pp.) (DNA: RG 59, DD, France; letterbook copy, NHi: Livingston Papers, vol. 1; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:513–14).


   Livingston’s note to Talleyrand of 24 Feb. 1802 sought answers to two previous inquiries, the first about American claims against the French government and the measures that government intended to take to liquidate them and the second about the injustice of decisions of the Council of Prizes that were issued with “entire disregard for the provisions of the treaty. When a vessel is even acquitted, it is done in such a manner as to amount to a total loss to the owner” (letterbook copy, NHi: Livingston Papers, vol. 1). Livingston also appears to have enclosed with the RC a copy of his 26 Feb. note to Talleyrand asking him to order immediate payment of the claim for the Pégou and reminding him that he had not yet received answers to any of his earlier notes (letterbook copy, ibid.).


   See Livingston to JM, 15 Feb. 1802, and nn. 4, 5.


   Joseph-Marie Lequinio de Kerblay (b. 1740), a minor politician and pamphleteer who had been distinguished for his antimonarchical and anticlerical sentiments during the French Revolution, took up the post of commissary of commercial relations at Newport on 15 June 1802. He remained there for several years (Biographie universelle [1843–65 ed.], 24:243–44; Abraham P. Nasatir and Gary Elwyn Monell, French Consuls in the United States: A Calendar of Their Correspondence in the Archives Nationales [Washington, 1967], p. 551).

